54 N.J. 25 (1969)
252 A.2d 720
STATE OF NEW JERSEY, PLAINTIFF-RESPONDENT,
v.
WARREN L. CLARK, DEFENDANT-APPELLANT.
The Supreme Court of New Jersey.
Argued April 1, 1969.
Decided May 5, 1969.
Mr. Paul Bangiola argued the cause for appellant (Mr. Richard Newman, Deputy Public Defender, attorney; Mr. Sheldon M. Simon, on the brief).
Mr. Donald R. Del Monte, Assistant Prosecutor, argued the cause for respondent (Mr. Charles M. Egan, Jr., Morris County Prosecutor, attorney).
PER CURIAM.
The judgment appealed from is affirmed for the reasons expressed in the opinion of the Appellate *26 Division. 105 N.J. Super. 381 (1968). In the event the defendant wishes to attack his administrative transfer to the State Prison Farm, Rahway, as an abuse of discretion, he may do so by an affirmative showing in an independent proceeding under R.R. 4:88-8. See State v. Miles, 87 N.J. Super. 571, 585-586 (Law Div. 1965), affirmed, 94 N.J. Super. 169 (App. Div. 1967).
For affirmance  Chief Justice WEINTRAUB and Justices JACOBS, FRANCIS, PROCTOR, HALL, SCHETTINO and HANEMAN  7.
For reversal  None.